PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


A.B., a minor, by his parent and         
next friend, D.B.; D.B.,
                 Plaintiffs-Appellees,
                  v.
KENNETH P. LAWSON, (officially as)                 No. 03-1046
Superintendent, Anne Arundel
County Public Schools; BOARD OF
EDUCATION OF ANNE ARUNDEL
COUNTY,
             Defendants-Appellants.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                 James K. Bredar, Magistrate Judge.
                         (CA-02-79-WMN)

                       Argued: September 24, 2003

                        Decided: January 6, 2004

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Reversed and remanded by published opinion. Judge Gregory wrote
the opinion, in which Judge Wilkinson and Senior Judge Hamilton
joined.


                              COUNSEL

ARGUED: Eric Charles Brousaides, REESE & CARNEY, L.L.P.,
Columbia, Maryland, for Appellants. Michael Jeffrey Eig, MICHAEL
2                          A.B. v. LAWSON
J. EIG & ASSOCIATES, P.C., Chevy Chase, Maryland, for Appel-
lees. ON BRIEF: Haylie M. Iseman, MICHAEL J. EIG & ASSO-
CIATES, P.C., Chevy Chase, Maryland, for Appellees.



                             OPINION

GREGORY, Circuit Judge:

   Kenneth Lawson, in his capacity as Superintendent of the Anne
Arundel County Public Schools ("AACPS"), and the Board of Educa-
tion of Anne Arundel County appeal from a judgment of the United
States District Court for the District of Maryland (Bredar, M.J.),
entered under the Individuals with Disabilities Education Act
("IDEA"), 20 U.S.C. § 1400 et seq., ordering payment of reimburse-
ment to the parent of a learning disabled child for two years’ tuition
at a private school. The district court concluded that such reimburse-
ment was necessary because AACPS denied AB a free appropriate
public education ("FAPE").

    AACPS and the student’s mother, DB, had engaged in a protracted
dispute as to the nature and extent of AB’s learning disability. An
administrative law judge held that AACPS formulated an Individual-
ized Education Program ("IEP") for the 2000-2001 and 2001-2002
school years that was reasonably calculated to provide AB with a
FAPE under IDEA. The district court reversed the ALJ’s ruling and
granted summary judgment for the Bs. The lower court held that AB
had not been provided a FAPE, and AACPS was obligated to reim-
burse DB for two years of private school education. Because, as
explained below, AACPS complied with IDEA and formulated an
IEP reasonably calculated to provide AB with some educational bene-
fit, we reverse the district court and direct that summary judgment be
entered for Appellants. We also vacate the district court’s order inso-
far as it ordered AACPS to reimburse plaintiffs for AB’s placement
at the Summit School for the 2000-2001 and 2001-2002 school years.
                            A.B. v. LAWSON                             3
                                   I.

                                   A.

   This case involves the application of IDEA, a statute designed to
provide free appropriate educational services to millions of children
with learning disabilities in the United States. 20 U.S.C.A. § 1400.
One of Congress’ primary purposes in enacting IDEA in 1990 was "to
ensure that all children with disabilities have available to them a
[FAPE] that emphasizes special education and related services
designed to meet their unique needs . . . ." 20 U.S.C. § 1400(d)(1)(A);
see also MM ex rel. DM v. Sch. Dist. of Greenville County, 303 F.3d
523, 526 (4th Cir. 2002).1 To receive federal funding under IDEA, the
state must provide all children with disabilities a FAPE. 20 U.S.C.
§§ 1400(c), 1412(a)(1). A FAPE requires the school district to pro-
vide instruction that suits the child’s needs as well as related services
to ensure that the child receives some educational benefit from
instruction. 20 U.S.C. § 1401(8); see also Md. Code Ann., Educ. § 8-
402(a)(3) (defining FAPE); 20 U.S.C. § 1401(22) (defining related
services).

   Under the act, the state must provide children with "meaningful
access" to public education. Bd. of Ed. of Hendrick Hudson Cent. Sch.
Dist. v. Rowley, 458 U.S. 176, 192 (1982). The FAPE must only be
"calculated to confer some educational benefit on a disabled child."
MM, 303 F.3d at 526 (citing Rowley, 458 U.S. at 207) (emphasis
added). The Supreme Court has held that under IDEA Congress
intended to provide a satisfactory level of educational opportunity, not
the best education that money could buy. See Rowley, 458 U.S. at
189. The Court noted that "[w]hatever Congress meant by an ‘appro-
priate’ education, it is clear that it did not mean a potential-
maximizing education." Id. at 197 n.21; see also Hartmann v. Lou-
doun County Bd. of Ed., 118 F.3d 996, 1001 (4th Cir. 1997) ("States
must . . . confer some educational benefit upon the handicapped child,
  1
   IDEA is the successor to the Education of the Handicapped Act of
1970, which was amended in 1975 and renamed the Education of All
Handicapped Children Act. For the ease of reference, we refer only to
"IDEA," even when discussing cases interpreting the statute prior to the
1990 amendments.
4                           A.B. v. LAWSON
but the Act does not require the furnishing of every special service
necessary to maximize each handicapped child’s potential.") (internal
citations and quotation marks omitted).

    In addition to IDEA’s requirement that the state provide each stu-
dent with some educational benefit, the student must be placed in the
least restrictive environment to achieve the FAPE. The disabled child
is to participate in the same activities as non-disabled children to the
"maximum extent appropriate." 20 U.S.C. § 1412(a)(5)(A); see also
34 C.F.R. § 300.550 ("That special classes, separate schooling or
other removal of children with disabilities from the regular educa-
tional environment occurs only when the nature or severity of the dis-
ability is such that education in regular classes cannot be achieved
satisfactorily."); Md. Regs. Code tit. 13A § 05.01.10 (regulations con-
cerning least restrictive environments). We stated in DeVries v. Fair-
fax County Sch. Bd., 882 F.2d 876, 878 (4th Cir. 1989),
"mainstreaming of handicapped children into regular school programs
. . . is not only a laudable goal but is also a requirement of the Act."

   To assure that students with disabilities receive FAPEs, IDEA
requires that school districts provide IEPs for each disabled child. 20
U.S.C. § 1414(d). Before providing special education, the school dis-
trict must conduct an individual evaluation to determine a student’s
eligibility under IDEA. Id. § 1414(a)(1)(a); 34 C.F.R. § 300.531.
Upon a determination that a student is learning disabled and thus eli-
gible for special education services, the school district is to develop
an IEP through cooperation between parents and school officials. 20
U.S.C. § 1414(a)(5). The IEP is to be formulated by an IEP Team
consisting of the child’s parents, one of the student’s regular teachers,
a special education teacher, a representative of the school board, an
individual who can interpret evaluation results and, whenever appro-
priate, the disabled child. Id. § 1414(d)(1)(B). An IEP must detail the
student’s current educational status, set forth annual goals for the stu-
dent’s education and state the special educational services and other
aids that will be provided to the child as well as the extent to which
the child will be mainstreamed. Id. § 1414(d)(1)(A).

   IDEA also establishes a series of procedural safeguards "designed
to ensure that the parents or guardian of a child with a disability are
both notified of decisions affecting their child and given an opportu-
                            A.B. v. LAWSON                             5
nity to object to those decisions." MM, 303 F.3d at 527 (internal quo-
tation marks and citation omitted); see also 20 U.S.C. § 1415
(procedural safeguards). If the parents are not satisfied with the IEP,
they may "present complaints with respect to any matter related to the
identification, evaluation, or educational placement of the child, or the
provision of a [FAPE] to such a child." Id. § 1415(b)(6). After such
a complaint has been received, the parents also are entitled to request
a due process hearing conducted by the state or local educational
agency. Id. § 1415(f). Under Maryland law, the Maryland Office of
Administrative Hearings conducts the due process hearing. Md. Code
Ann., Educ. § 8-413; Md. Regs. Code tit. 13A § 05.01.15. Any party
can then appeal the administrative ruling to federal or state court. Md.
Code Ann., Educ. § 8-413(h).

   When a state receiving IDEA funding fails to provide a FAPE, the
child’s parent may remove the child to a private school and then seek
tuition reimbursement from the state. Sch. Comm. of Burlington v.
Dep’t of Ed., 471 U.S. 359, 369-70 (1985). The parent may recover
if (1) the proposed IEP was inadequate to offer the child a FAPE and
(2) the private education services obtained by the parents were appro-
priate to the child’s needs. Id. at 370.

                                   B.

   AB is a student that all parties now agree is learning disabled in the
areas of writing and reading, thus he is considered disabled under
IDEA. The dispute between AACPS and DB arose because AB was
not initially coded as learning disabled, and once coded, DB and her
experts disagreed with the IEPs proposed by AACPS.

   AB was born in 1990. He attended kindergarten through third
grade at Annapolis Area Christian School ("Annapolis Christian")
during the school years from 1995-1999. During 1997-1998, because
of AB’s difficulties with reading, DB brought her son to AACPS for
educational and psychological testing.The AACPS test results showed
various IQ scores between 93 and 113, and its report noted that AB’s
full scale IQ placed him in the 58th percentile and that he was in the
average range of intellectual ability. On educational tests, AB scored
below average for his grade in writing and word recognition, but he
scored above his grade level in mathematics. AACPS concluded that
6                          A.B. v. LAWSON
the student should be able to "perform academically at a level consis-
tent with same-aged peers." (J.A. 749.)

   During the spring of 1998, Annapolis Christian administered multi-
ple achievement tests, finding that while AB was at an advanced level
in arithmetic, he had difficulties in written language and reading. The
following spring, Annapolis Christian conducted more tests, and AB
scored in the average range in reading but scored below his grade
level in spelling. His arithmetic performance continued to be above
his grade level. At the administrative hearing, DB testified that her
son was frustrated at Annapolis Christian and he was "shutting down"
and "withdrawing" at the end of the third grade. At the end of the
1998-1999 school year, Annapolis Christian recommended that AB
repeat the third grade.

   In July 1999, DB had AB evaluated by the Kennedy Krieger Insti-
tute ("KKI"). KKI tests results revealed AB’s Verbal IQ (WISC-III)
was in the high average range, Performance IQ in the superior range,
and Full Scale IQ in the high average range. (J.A. 607.) By other test-
ing indicia, however, KKI found that AB’s "reading and writing skills
[were] poor enough to qualify him as learning disabled." (J.A. 611.)

   Though Annapolis Christian recommended that AB repeat third
grade, DB withdrew her son from that school and enrolled him in the
fourth grade in AACPS at Millersville Elementary School for the
1999-2000 school year. Before the school year started, DB requested
that AACPS identify AB’s education needs and determine whether he
had a disability that would qualify him for special education. AACPS
held an IEP meeting on September 27, 1999. Based on the informa-
tion presented at the meeting, AACPS recommended that AB receive
further evaluations to be completed by November 22, 1999.

   On October 5, 1999, AACPS’s school psychologist Sabbino Strip-
poli ("Strippoli") administered the Oral and Written Language Scales
(OWLS) to AB, and he found all of AB’s scores were within the aver-
age range. On October 18, 1999, the IEP Team held another meeting
and determined that AB did not have a learning disability. On October
22, 1999, DB requested a due process hearing on AB’s eligibility for
special education services. That hearing was scheduled for December
2, 1999.
                            A.B. v. LAWSON                             7
   On November 8, 1999, the IEP Team held another meeting and
concluded that the student did not have a special education disability.
At the meeting, the IEP Team concluded that AB was making solid
progress in school, noting satisfactory grades and favorable comments
by AB’s classroom teacher. DB, however, contended that AB would
be "‘better off’ if he [was] identified as having a learning disability,"
because she asserted her son was performing at a level below his
potential as evidenced by his high KKI ability scores. DB further
cited the KKI report as determinative evidence of a learning disabil-
ity. (J.A. 631.)

   On November 23, 1999, DB’s counsel requested that the due pro-
cess hearing be postponed so she could obtain an independent evalua-
tion for AB. On November 29, 1999, AACPS opposed the request for
postponement. On the same day, DB’s attorney withdrew AB’s peti-
tion for a due process hearing.

   On January 5 and 10, 2000, Dr. Sue Antell conducted the indepen-
dent evaluation. Dr. Antell concluded that AB was "a child of supe-
rior intellectual abilities with problems in complex language
formulation giving rise to a Disorder of Written Expression, Reading
Disabilities with problems in both vocabulary and comprehension."
(J.A. 702.) After AACPS belatedly received AB’s scores on the tests
conducted by Dr. Antell, AACPS offered to hold an IEP meeting on
March 10 or March 17, 2000. DB found those dates inconvenient,
thus the meeting was delayed.2

   On March 22, 2000, the IEP Team reconvened and identified AB
as having a "special education disability." (J.A. 632.) The Team
stated, however, that they had:

      some reservations regarding an adverse impact on this stu-
      dent’s educational performance to the extent that special
      education services are warranted. This student is displaying
  2
   During this period, on February 24, 2000, DB took AB to meet with
a Summit School, a specialty school for gifted and talented children with
learning disabilities. The school administered tests on which AB’s read-
ing and spelling scores were below his grade average, but his arithmetic
score was above average for his grade.
8                              A.B. v. LAWSON
        satisfactory achievement based on the report card, work
        samples and classroom performance. [DB’s] representatives
        do not agree that there is a lack of impact on his educational
        performance and believe that he needs intensive educational
        services.3

(J.A. 632.) On April 7, 2000, Strippoli prepared a report regarding the
IEP Team’s interpretation of the various assessment results. An IEP
meeting originally scheduled for April 14, 2000 was again delayed to
accommodate DB’s expert Dr. Antell. At the rescheduled May 3
meeting, the Team presented the draft IEP, and the parties agreed to
reconvene on May 30, 2000 to give DB time to review the draft. The
draft IEP found AB had a disability limited to the area of written
expression. (J.A. 16, 25, 48.)

   On May 15, 2000, Dr. Antell sent AACPS’s counsel a letter stating
that the proposed IEP was unacceptable. She concluded that a main-
stream public school education would not provide AB proper flexibil-
ity, but also that "[AB]’s superior intelligence render [sic] it
inappropriate to place him in a public school’s ‘special class’ for chil-
dren with far more severe and persuasive disabilities. Again, the only
available option appears to be placement in a specialized private
school for intelligent children with significant learning disabilities,
such as Summit School." (J.A. 709 (emphasis added).) At the May 30
    3
    Indeed, AB’s report card for the 1999-2000 school year evidences that
he earned primarily A’s, B’s and C’s (he earned a single D in "communi-
cat[ing] mathematical concepts and ideas" for one of four marking peri-
ods). (J.A. 688.) He received "satisfactory" and "very good" marks for
all of his classes. (J.A. 688.) His reading level, however, was found to
be below average during each of the four marking periods. (J.A. 688.)
His teacher noted that "[AB] is a pleasure to have in class. He is quick
to participate in group discussion," and further added that he was a "de-
light" who "comes to class prepared and participates regularly." She
pointed out at various points, that he had difficulty with spelling, and
during the third marking period when he received the D that he had diffi-
culty communicating math concepts. (J.A. 689-90.) During the final
marking period, however, she stated "[n]ice improvement in math, [AB]"
as the communication mark was a C and the rest of his math grades were
B’s. AB was also promoted to the fifth grade at the end of the year. (J.A.
688.)
                           A.B. v. LAWSON                            9
IEP meeting, at DB’s insistence supported by Dr. Antell and the KKI
evaluation, the IEP Team agreed to further consider whether AB was
also learning disabled in reading. DB, however, denied AACPS’s
request to conduct testing on an expedited basis because she con-
tended the assessments already provided a basis for the diagnosis.

   On June 6, 2000, DB filed another request for a due process hear-
ing, arguing that AB should be coded learning disabled in reading.
After AACPS moved to dismiss the hearing request as premature,
DB’s counsel withdrew her request for a hearing on July 27, 2000. On
or around July 31, 2000, DB granted consent to conduct additional
testing.

   On August 12, 2000, AACPS administered the Lindamood Audi-
tory Conceptualization (LAC) test to AB. The test showed that AB
could read and spell at approximately the third grade level and his
"phonemic ability" was not fully developed. On August 15, 2000, DB
notified AACPS that she would be placing AB in the Summit School
for the 2000-2001 school year at AACPS’s expense. On August 23,
2000, AACPS administered the Wechsler Individual Achievement
Test to AB. That test found reading difficulties; AB scored approxi-
mately two years below his grade level on each of the tests.

   AB enrolled in and attended the Summit School for the 2000-01
school year. On August 30, 2000, counsel for AACPS notified DB’s
counsel that an IEP meeting was scheduled for September 11, 2000,
however, at DB’s request the meeting was pushed back one month to
accommodate Dr. Antell. At the October meeting, the IEP Team
defined AB as having a learning disability in the area of reading in
addition to the already identified disability in written expression.
AACPS presented an IEP plan whereby AB would attend 31.25 hours
of general (integrated) education per week and various forms of spe-
cial education each day, amounting to 9.0 hours of special education
each week. DB requested time to review the IEP. On October 17,
2000, Dr. Antell wrote AACPS again, contesting the IEP’s suffi-
ciency and requesting that it provide AB with (among other things):
books on tape, a reader, a note taker, extra time for math assignments,
oral presentations of math lessons, a dictation system or similar appa-
ratus and other accommodations.
10                          A.B. v. LAWSON
   Again, per DB’s request, the IEP meeting was scheduled for
November 29, 2000. At the November 29 IEP meeting, the Team con-
sidered Dr. Antell’s letter as well as a speech/language pathology
evaluation from April 2000, which DB presented for the first time.
DB additionally requested that AB be placed in a full-day special edu-
cation program. The IEP Team agreed to review the April 2000 evalu-
ation and discuss it at a follow-up meeting.

   On February 8, 2001, DB proposed that an IEP meeting be held on
March 14, 2001, and she stated that Dr. Joan McCarthy of the Summit
School would attend. At the March 14, 2001 meeting, the IEP Team
submitted a revised IEP which called for 10.5 hours of special educa-
tion. DB again declined to accept the IEP because it did not entail
full-time special education. Dissatisfied with AACPS’s proposal, DB
left AB enrolled at the Summit School and pursued her challenge to
the proposed IEP through a due process hearing.

                                   C.

  On May 23 and June 6, 2001, an ALJ conducted the due process
hearing at AACPS’s offices in Annapolis to consider (1) whether the
IEP offered by AACPS for the 2000-2001 and 2001-2002 school
years was reasonably calculated to provide a FAPE; and (2) if not,
whether DB should be reimbursed for the cost of the Summit School.
At the hearing, the ALJ admitted fifty-eight exhibits and heard testi-
mony from eight witnesses.

   On July 12, 2001, the ALJ issued an order holding that both IEPs
were reasonably calculated to offer a FAPE and denying DB’s request
for reimbursement. In issuing its order, the ALJ considered the par-
ties’ joint stipulated findings of fact, as presented at the hearing, and
made numerous additional findings of fact based on a preponderance
of the evidence. The ALJ first dismissed DB’s claim that her son had
been improperly evaluated and coded by AACPS, stating there was
"no evidence presented at the hearing to show that the evaluation pro-
cess was flawed, that the Parent was not provided with a meaningful
opportunity to participate, or that any factors or considerations pre-
sented by the Parent were not duly considered during the process."
ALJ Op. at 24 (J.A. 29).
                           A.B. v. LAWSON                            11
   DB’s claim rested on her assumption that AACPS should have
immediately coded her son as learning disabled based on the KKI
evaluation. Indeed, the ALJ considered DB’s claim that the lengthy
evaluation process impacted her child’s academic progress, and found
the measures taken by AACPS to diagnose the child were proper,
albeit lengthy. ALJ Op. at 24-25 (J.A. 29-30). The ALJ held that
"AACPS was not required to rely on the [KKI] report," noting that the
responsibility to determine whether a student is eligible for special
education is the responsibility of the IEP Team. ALJ Op. at 26-27
(J.A. 31-32).

   The ALJ concluded that the IEP was "reasonably calculated" to
provide AB educational benefit, citing IDEA’s mandate that "to the
maximum extent appropriate, children with disabilities be educated
with children who are not disabled." ALJ Op. at 33-34 (J.A. 38-39).
In holding that the proposed IEP offered a FAPE, the ALJ credited
the testimony of AACPS’s experts, finding that the child did not
require all-day special education and that the proposed IEP offered
the least restrictive means of conferring educational benefit to the
child. The judge cited AACPS’s expert testimony, which she credited,
finding that the Summit School program was "overly restrictive." ALJ
Op. at 29 (internal quotation marks omitted) (J.A. 34). Thus, the ALJ
rejected the views of DB and her experts, who had maintained that
AB required an entire school day with special educational services.
In so holding, she rejected DB’s contention that the child must "be
placed in a private school that serves only students with learning dis-
abilities." (J.A. 41.)

   In supporting her holding that the IEP offered a FAPE, the ALJ
noted her reliance on testimony from Millersville personnel as well
as evidence of AB’s educational progress as measured by his report
card and teacher’s comments. ALJ Op. at 30-31 (J.A. 35-36). In
reviewing such data, the ALJ noted that AB’s reading ability
increased nearly two grade levels while attending Millersville despite
the fact that he was not receiving special education. See ALJ Opinion
at 29 (J.A. 34). On the basis of such evidence, the ALJ concluded
"there is no indication that the Child’s needs cannot be met at Millers-
ville Elementary School." ALJ Op. at 30 (J.A. 35). The ALJ con-
cluded that under IDEA, "[t]he issue is not whether the Summit
School is better, or even appropriate, but whether AACPS has offered
12                         A.B. v. LAWSON
. . . an appropriate program for the Child at Millersville Elementary."
ALJ Op. at 36-37 (J.A. 41-42). In denying DB’s claim, the ALJ
acknowledged that while she appreciated DB’s concern that given
AB’s high IQ, he should have performed at a greater academic level
at Millersville and in contrast was "thriving" at the Summit School,
ALJ Op. at 30 (J.A. 35), "IDEA does not require a program that
would maximize a student’[s] potential, but instead simply a program
that is appropriate," id. at 36 (internal quotation marks and citation
omitted) (J.A. 41).

                                  D.

   On January 8, 2002, DB filed a complaint in the United States Dis-
trict Court for the District of Maryland, appealing the ALJ’s decision
and requesting declaratory and injunctive relief pursuant to IDEA, 20
U.S.C. §§ 1400, et seq., the Rehabilitation Act, 29 U.S.C. § 794, and
42 U.S.C. § 1983. After cross-motions for summary judgment, the
magistrate judge granted summary judgment for the Bs, holding that
AACPS’s IEPs did not offer a FAPE. The court further ordered that
AACPS reimburse DB for the costs of Summit School for the 2000-
2001 and 2001-2002 school years, holding that the Summit School
provided the least restrictive means of providing a FAPE.

                                  II.

   Ordinarily, we review a district court’s grant of summary judgment
de novo, applying the same standards employed by the district court.
U.S. Search, LLC v. U.S. Search.com Inc., 300 F.3d 517, 522 (4th Cir.
2002) (citations omitted). In the IDEA context, as we explained in
MM, 303 F.3d at 530-31, we are "obliged to conduct a modified de
novo review, giving ‘due weight’ to the underlying administrative
proceedings" (citations omitted). Additionally, "[w]hether a district
court has accorded ‘due weight’ to the administrative proceedings is
a question of law — or at least a mixed question of law and fact —
to be reviewed de novo by an appellate court." Id. at 531. Further,
administrative findings in an IDEA case "are entitled to prima facie
correctness," and "the district court, if it is not going to follow them
is required to explain why it does not." Doyle v. Arlington County
Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991). Indeed, "we need not
defer to factual recitations made by a district court from the adminis-
                           A.B. v. LAWSON                            13
trative record, because that court stands in no better position than we
do in reviewing the record." Id.

   Finally, the court’s role in reviewing the administrative proceeding
concerning IDEA "is by no means an invitation to the courts to substi-
tute their own notions of sound educational policy for those of the
school authorities they review." Rowley, 458 U.S. at 206; accord
Hartmann, 118 F.3d at 999. The Supreme Court has directed that
"courts must be careful to avoid imposing their view of preferable
educational methods upon the States." Rowley, 458 U.S. at 207.

                                  III.

                                  A.

   On appeal, AACPS argues that the district court erred in finding a
violation of IDEA. AACPS contends that, as the ALJ held, the IEP
for the 2000-2001 and 2001-2002 school years was (1) reasonably
calculated to offer a FAPE and (2) it was the least restrictive environ-
ment for the child. We consider these arguments in turn. Overarching
all of Appellants’ arguments is their contention that the district court
erred in failing to accord the ALJ’s findings proper deference. See
generally Appellants’ Br. at 27-32. Appellees counter that the district
court properly deviated from the ALJ’s findings of fact and "made
factual findings and legal conclusions de novo, with explicit reasons
therefore." Appellees’ Br. at 22. They argue that AACPS’s proposed
IEPs did not offer AB a FAPE. Appellees further contend that the IEP
was not the least restrictive environment, because — despite outward
appearances — "[AB] did not make progress in the general education
setting." Id. at 33.

   We find Appellees’ arguments wholly unconvincing. The district
court ignored the principles animating IDEA and wrongfully dis-
missed the ALJ’s findings of fact. The district court substituted its
own views on educational policy — and those of DB and her experts
— for the determinations of the local education officials charged with
formulating an IEP. Accordingly, we reverse the district court and
hold that the ALJ correctly recognized that AACPS offered AB an
IEP that was reasonably calculated to provide him some educational
14                          A.B. v. LAWSON
benefit, thus providing a FAPE and satisfying IDEA’s modest
requirements. See Rowley, 458 U.S. at 203-04; MM, 303 F.3d at 532.

                                   B.

   In Tice v. Botetourt County Sch. Bd., 908 F.2d 1200 (4th Cir.
1990), we held that "once a procedurally proper IEP has been formu-
lated, a reviewing court should be reluctant indeed to second guess
the judgment of education professionals. Neither the district court nor
this court should disturb an IEP simply because we disagree with its
content. . . . [W]e wholeheartedly agree that once education authori-
ties have made a professional judgment about the substantive content
of a child’s IEP, that judgment must be respected." Id. at 1207-08
(internal citations omitted).4 The ALJ recognized that the IEP Team’s
determinations concerning AB’s eligibility for special education ser-
vices were, by law, "solely the responsibility of the IEP team." ALJ
Op. at 32 (citing 34 C.F.R. § 300.532(a); Md. Regs. Code tit. 13A
  4
    Here, there is some controversy concerning whether DB properly pre-
sented a substantive or a procedural challenge to the IEP at the adminis-
trative hearing. Significantly, the ALJ framed the questions on review as
substantive challenges. See ALJ Op. at 2 (J.A. 7). Yet even if the Bs had
properly lodged their procedural challenge, the ALJ noted there was "no
evidence presented at the hearing to show the evaluation process
[employed by AACPS] was flawed, that the parent was not provided
with a meaningful opportunity to participate . . . ." ALJ Op. at 24 (J.A.
29). The ALJ also concluded "there were no procedural errors in this pro-
cess." ALJ Op. at 27 (J.A. 32). On appeal, Appellees seem to admit that
they had not directly acknowledged a procedural violation, but because
AB was denied learning disabled status during 1999-2000 it "contributed
to his need for full special ed[ucation] placement" and "the procedural
and substantive violations are inextricably intertwined." Appellees’ Br.
at 41. Regardless, we find that while AACPS’s coding process may not
have issued with the speed to which school districts should aspire, no
procedural violation was present. Indeed, as the ALJ found and as recited
in the facts above, ante, the delays in coding AB and formulating an IEP
are often directly attributable to the parent and her experts. Emblematic
of the delays occasioned by DB was her presentation by ambush of a
speech/language pathology evaluation at the November 29, 2000 IEP
meeting, though that evaluation had been completed seven months ear-
lier.
                             A.B. v. LAWSON                              15
§ 05.01.06) (additional citation omitted) (J.A. 32). As such, the ALJ
found the Team crafted an IEP reasonably calculated to provide AB
with some educational benefit and that AACPS officials made profes-
sional judgments in accord with federal and Maryland regulations.
The ALJ correctly noted that the AACPS IEP Team considered a lit-
any of factors concerning AB’s educational background, and pro-
posed an IEP that focused on the child’s difficulties in reading and
writing, providing him with individualized services to improve in
those areas. Further, the ALJ found that the proposed IEPs reflected
the studied determinations of AACPS’s experts that the child did not
require intensive special education in a segregated classroom. Finally,
the ALJ correctly and explicitly held that under IDEA, the AACPS
IEP Team was not required to rely on the KKI report and complied
with state and federal law. ALJ Op. at 27-28 (J.A. 32-33).5

                                    C.

   DB has nonetheless continuously maintained that the proposed
IEPs did not offer a FAPE because AB did not make progress in the
general educational setting. DB and her experts assert that AB would
regress in general education, and that he required full-time special
education services. Undergirding all of DB’s arguments are her
claims that because AB, a child of above-average IQ, was not fulfill-
ing his potential within a general education setting — and, in contrast,
allegedly was "thriving" and "getting the help he needs" at the Sum-
mit School — AACPS was not in compliance with IDEA. Although,
as discussed above, nowhere does IDEA require that a school system
"maximize" a student’s potential, Rowley, 458 U.S. at 189, the district
court ignored the findings of the ALJ and adopted DB’s contrary
reading of the statute.
  5
    In contending that AACPS should have determined AB was learning
disabled solely on the basis of KKI, Appellees’ argument squarely con-
flicts with the statutory language of IDEA. The statute provides that dur-
ing the IEP evaluation process, the school district "shall . . . not use any
single procedure as the sole criterion for determining whether a child is
a child with a disability or determining an appropriate educational pro-
gram . . . ." 20 U.S.C. § 1414(b)(2). Additionally, the IEP Team has full
discretion to "identify what additional data, if any, are needed to deter-
mine . . . whether the child needs special education and related services
. . . ." Id. § 1414(c)(1)(B)(iii).
16                           A.B. v. LAWSON
   Whereas the ALJ found that the IEP was formulated to meet AB’s
educational needs and a general education setting was appropriate
because, in part, "the Child made educational progress during the aca-
demic year he spent at Millersville, albeit not as great as the Parent
had hoped for," ALJ Op. at 30-31 (J.A. 35-36), the district court con-
sistently reached diametrically opposing conclusions, see e.g., Dist.
Ct. Op. at 19 (J.A. 73) ("[AB] require[s] full-time placement in spe-
cial education services in order to make educational progress and to
obtain some benefit"); id. at 20 (J.A. 74) ("[AB] would have regressed
rather than progressed were [AACPS’s proposed IEP] to have been
implemented.").

    Appellees contend, however, that the district court properly dis-
carded the ALJ’s factual findings in reversing the administrative
body. However, we find the district court repudiated the findings of
the ALJ and discarded the expertise of the IEP Team without reason
or explanation. Instead, the district court simply adopted the world-
view of DB’s experts and their perspectives on proper educational
policy. Nowhere did the district court try to square its findings with
those of the ALJ, although in this circuit the determination of whether
an IEP is appropriate is a question of fact. See DiBuo v. Bd. of Ed.
of Worcester County, 309 F.3d 184, n.8 (4th Cir. 2002); Doyle, 953
F.2d at 105. Nor did the district court explain how it, despite the fact
that it was reviewing a cold record, reached a conclusion completely
contrary to that of the ALJ, who conducted the proceedings. See
Doyle, 953 F.2d at 105 (noting that the district court "if it is not going
to follow [the ALJ’s findings of fact], is required to explain why it
does not"). Rather than providing the required explanations, the dis-
trict court substituted its own credibility assessments for those of the
ALJ, stating only that it found "the testimony provided by AACPS to
have been externally and internally inconsistent, generally garbled
and aimed primarily at self-justification. The testimony on behalf of
the plaintiffs, in contrast, was clear and consistent. . . . [T]he court
finds wholly competent the assessments from the plaintiffs’ witnesses
. . . and incompetent the assessment from AACPS." Dist. Ct. Op. at
18 (J.A. 72).6
  6
   In purported support of their argument that the district court was cor-
rect to jettison the ALJ’s findings, Appellees cite a case that is contrary
                             A.B. v. LAWSON                               17
   In doing so, the district court disregarded the ALJ’s resolution of
conflicting expert testimony. The ALJ carefully considered the views
of DB’s experts Drs. Antell and McCarthy, implicitly finding them
unconvincing while crediting the contrary views of AACPS’s experts.7
Despite the ALJ’s findings, the district court’s opinion rests almost
entirely upon a voluminous discussion of Drs. Antell and McCarthy’s
testimony. See Dist. Ct. Op. at 5-14 (J.A. 59-68). The district court
thus reached factual conclusions entirely irreconcilable with those of
the ALJ. E.g., "[C]hildren with superior intelligence and learning dis-
orders require special treatment in a special classroom setting;" "addi-
tional testing that was performed by AACPS was unnecessary;" "what
[AB] needed could not . . . be done at this point in an inclusion class-
room or general ed classroom;" "[AB] not only could not succeed but
would degenerate in a general education setting;" "an appropriate IEP
could not be implemented at Millersville because the school did not
have the ability to integrate all of the goals in every classroom, in
every subject, with every teacher." The district court fully adopted Dr.
McCarthy’s testimony that "placement at Summit was ‘absolutely’
the least restrictive environment in which [AB] could learn and reiter-

to their position. See Appellees’ Br. at 19-20 (citing Arlington County
Sch. Bd. v. Smith, 230 F. Supp. 2d 704 (E.D. Va. 2002)). While the dis-
trict court in Arlington County did reverse the ALJ decision, it did so
because "the hearing officer succumbed to the temptation which exists
for judges and hearing officers alike in IDEA cases, to make his own
independent judgment as to the best placement . . . instead of relying on
the record evidence presented in the hearing" and "defer[ring] to educa-
tors’ decisions as long as the IEP provided the child the basic floor of
opportunity . . . ." Id. at 713, 715 (citations omitted). Here, precisely the
opposite situation occurred. The ALJ made the factual finding that a
proper IEP had been formulated, yet the district court, like the hearing
officer in Arlington County, succumbed to its temptation to inject itself
into matters of professional educational judgment.
   7
     For example, the ALJ stated that DB claimed the IEP goals drafted
by Dr. McCarthy were the "only appropriate ones for the Child," and
noted that Drs. McCarthy and Antell "testified in great detail as to the
inferiority of the AACPS IEP and the superiority of the special education
services that the Child is receiving at the Summit School." ALJ Op. at
24 (J.A. 29). Yet the ALJ reached a completely opposite result, holding
that the IEP complied with IDEA.
18                           A.B. v. LAWSON
ated that placing [AB] in a general education setting was not appro-
priate" although that assessment was flatly contradicted by AACPS’s
experts which the ALJ credited. Dist. Ct. Op. at 14 (J.A. 68).

   In its sweeping dismissal of the ALJ’s findings — with little expla-
nation other than that on the basis of a cold record it found their
experts "generally garbled and aimed primarily at self-justification"
— the district court wholly disregarded IDEA’s mandate that it
"leave[ ] the substance and the details of [the proper education for a
disabled child] to state and local officials." Barnett v. Fairfax County
Sch. Bd., 927 F.2d 146, 152 (4th Cir. 1991). The ALJ correctly recog-
nized that while AACPS and DB’s experts disagreed, IDEA requires
great deference to the views of the school system rather than those of
even the most well-meaning parent. However, the district court failed
to apply the proper standard of review to the ALJ’s findings and
incorrectly applied IDEA’s FAPE standard.

   First, the district court did not apply the proper standard in deter-
mining whether the IEP at Millersville would provide an educational
benefit, rather it essentially assessed "whether the IEP would replicate
the benefit to [AB] of the [Summit School program], which [the dis-
trict court found] successful for him." G ex rel. SSGT RG v. Ft. Bragg
Dependent Sch., 324 F.3d 240, 253, amended on reh’g, 343 F.3d 295
(4th Cir. 2003). The district court ignored the fact that the ALJ found
that AB was obtaining "some educational benefit" at AACPS even
when he was receiving no special education. See ALJ Op. at 29 (not-
ing AB’s reading level had increased nearly two grade levels while
at Millersville) (J.A. 34); id. at 30-31 ("the Child made educational
progress during the academic year he spent at Millersville, albeit not
as great as the Parent had hoped for") (J.A. 35-36).8 Yet the district
court did not even bother to refer to the ALJ’s findings that AB made
progress at Millersville, rather the Magistrate Judge simply accepted
— contrary to the findings of fact and weight of the evidence — Dr.
McCarthy’s testimony that AB "would degenerate in a general educa-
  8
    As discussed above, AB’s report card for his year at Millersville, ante
n.3, also supports the ALJ’s findings. See Rowley, 458 U.S. at 207 n.28
(recognizing that "achievement of passing marks and advancement from
grade to grade" are "important factor[s] in determining educational bene-
fit").
                             A.B. v. LAWSON                              19
tional setting." Dist. Ct. Op. at 13 (J.A. 67); see also id. at 20 ("the
Court is convinced that the final IEP offered by AACPS for [AB] was
not designed to confer some educational benefit upon him and, in
fact, that [AB] would have regressed rather than progressed were such
a program to have been implemented") (J.A. 74).

   The district court not only evaded the ALJ’s findings without
explanation, but it also credited the testimony of Dr. McCarthy
though it was riddled with internal inconsistencies. Specifically, the
Magistrate Judge chose to ignore that Dr. McCarthy acknowledged
that AB had "at minimum a satisfactory year" academically at Mil-
lersville. (J.A. 353.) Indeed, that admission completely refutes the dis-
trict court’s favored reading of Dr. McCarthy’s testimony, and wholly
supports the ALJ’s finding that AACPS offered a FAPE.

   Appellees, however, have contended in their briefs and at oral
argument that the district court gave proper deference to the ALJ’s
findings because the court’s 180-degree turn stemmed from "unsup-
ported weight afforded to evidence (rather than on the credibility of
witnesses)." Appellees’ Br. at 26-27. Appellees’ arguments indicate
that they simply do not understand the role of the fact finder. For they
state: "The ALJ’s failure to consider significant parts of testimony
and exhibits is doubly of concern. . . . For example, the administrative
decision literally only mentions Dr. Antell in passing, though the dis-
trict court opinion chiefly relies upon this expert’s testimony, and
quotes her opinions in unabridged detail." Appellees’ Br. at 26 n.8
(emphasis added). Appellees appear oblivious that this is precisely the
role of a fact finder. The ALJ heard extensive testimony from Drs.
Antell and McCarthy who claimed the IEP did not offer a FAPE, yet
in holding that AACPS provided a FAPE and resting its opinion on
an entirely contrary body of expert testimony, the ALJ obviously
found the testimony of Appellees’ experts unpersuasive. In essence,
Appellees’ argument is reducible to the sour grapes claim that the
ALJ was simply wrong in failing to rely on the testimony of Drs.
Antell and McCarthy. Accordingly, that argument merely illustrates
just how far the district court had to deviate from the ALJ’s findings
to reach its result.9
  9
   Additionally, Appellees argue, relying on Springer v. Fairfax County
Sch. Bd., 134 F.3d 659, 663 n.* (4th Cir. 1998), that the district court did
20                           A.B. v. LAWSON
   In "chiefly relying" on Dr. Antell’s testimony, the district court
adopted DB’s preferred reading of what IDEA requires. DB and her
experts testified before the ALJ they believed the Summit School
environment was "ideal;" AB was "thriving" and "getting the help he
needs there;" and "given his high IQ, he should be performing at a
much greater academic level than he has done in the past." ALJ Op.
at 30 (internal quotation marks omitted) (J.A. 35). However, as the
ALJ recognized, but the district court ignored, this is not what IDEA
requires. Indeed, "[t]he issue is not whether the Summit School is bet-
ter, or even appropriate, but whether AACPS has offered . . . an
appropriate program for the Child at Millersville Elementary." ALJ
Op. at 37 (J.A. 42). As discussed above, IDEA’s FAPE standards are
far more modest than to require that a child excel or thrive. The
requirement is satisfied when the state provides the disabled child
with "personalized instruction with sufficient support services to per-
mit the child to benefit educationally from the instruction." Rowley,
458 U.S. at 203; accord MM, 303 F.3d at 526-27; Hartmann, 118
F.3d at 1001. In this case, the record shows that AACPS’s proposed
IEPs offered AB a FAPE.

                                    IV.

   Given that we find the district court erred in overturning the ALJ’s
findings that the IEP provided a FAPE, it follows a fortiori that the

not need to accord the ALJ’s findings any deference because the "admin-
istrative decision assigns an inaccurate degree of weight to critical evi-
dence," and the ALJ decision was "cursory and conclusory." Appellees’
Br. at 25-26. Springer, however, is readily distinguishable from this case.
In Springer, the local hearing officer did not rely on expert testimony but
"[r]el[ied] exclusively on a letter written by a psychiatrist." 134 F.3d at
662 (emphasis added). Here, however, the ALJ conducted a formal hear-
ing and considered witness testimony and multiple exhibits. The ALJ
was in a far superior position to evaluate such witness testimony than the
court below, which relied on a body of completely contrary testimony
within the cold record. Springer is also distinguishable because the
courts were in a position identical to the local hearing officer in evaluat-
ing the letter — a document within a cold record — upon which the offi-
cer’s decision was based. Moreover, the ALJ’s opinion here is anything
but conclusory and cursory. To the contrary, the ALJ made extensive
factual findings and applied governing precedent "explain[ing] the result
with some care" as Springer, supra, requires.
                           A.B. v. LAWSON                            21
AACPS IEP, with its integrated curriculum, was less restrictive than
the wholly segregated Summit School. IDEA requires mainstreaming
that Summit School does not provide. 20 U.S.C. 1412(5)(B); see
DeVries, 882 F.2d at 876. While the district court stated that it was
"mindful of the Congressional preference for mainstreaming," Dist.
Ct. Op. at 19 (J.A. 73), its holding that only the wholly segregated
educational environment that Summit provided offered a FAPE
refutes such purported mindfulness. The district court held that AB
required a "full-time placement" in a program with learning disabled
children of "above-average intelligence," Dist. Ct. Op. at 19 (J.A. 73).
The lower court then took judicial notice of a Learning Dis-
abled/Gifted and Talented Program designed for learning disabled
students with high cognitive ability in Montgomery County. Id. at 19
n.3. In holding that the appropriate placement for AB was "full-time
placement in special education services . . . with children of above-
average intelligence," the court erroneously substituted its judgment
for those of education professionals. MM, supra; Rowley, supra. The
district court’s holding bears repeating: the Magistrate Judge found
the least restrictive way — indeed the only way — to educate AB was
to place him in a wholly segregated special education classroom in
which students were also "gifted and talented," while also forcing
AACPS to pay for such a placement. At minimum, the district court
showed no "reluctan[ce] to second-guess professional educators" at
AACPS. MM, 303 F.3d at 532.

   First, there was no evidence in the record as to whether AACPS
had such a Gifted and Talented program for learning disabled students
in which AB could be enrolled. Additionally, there was no evidence
in the record showing that AB would be devoid of interaction with
children of "above-average intelligence" in classes at Millersville.
Finally, there was no evidence in the record regarding the program at
Colonel E. Brooke Lee Middle School, which the district court so
readily endorsed, despite the fact that AB was an elementary school
student during the period at issue. Regardless of the educational effi-
cacy of that program, or the schooling at Summit, the FAPE analysis
amounts to whether the AACPS IEP was reasonably calculated to con-
fer some educational benefit. 20 U.S.C. § 1401(a)(17); MM, 303 F.3d
at 532. In applying the wrong standard, the district court "substi-
tut[ed] [its] own notions of sound educational policy for those of local
22                          A.B. v. LAWSON
school authorities." MM, 303 F.3d at 531 (internal quotation and cita-
tion omitted).

   Even after skewing the proper analysis of whether AACPS pro-
vided some educational benefit, the district court still had to ignore
the ALJ’s factual findings regarding Summit to reach its result. The
district court first disregarded the ALJ’s clear factual finding that AB
had "mixed" results at Summit.10 Instead, the district court conclu-
sorily stated that at Summit: "[AB] vaulted three grade levels in math-
ematics, which tends to support the assessments of Drs. Antell and
McCarthy that the alternative strategies employed at Summit, and not
recommended by AACPS, were working and were permitting AB to
obtain some benefit . . . ." Dist. Ct. Op. at 19 (J.A. 73). In relying on
this evidence and making such a determination, the district court
made no mention of AB’s inconsistent progress at Summit in the
areas of reading and written language — the very areas in which all
parties agree that he was learning disabled. Indeed, the record consis-
tently reflects that throughout his educational history, AB regularly
scored above his age and grade level in mathematics.

   In sum, the magistrate judge ignored the congressional preference
for mainstreaming, clearly and strongly substituted its views on edu-
cation and IDEA for that of Congress, and failed to accord the ALJ’s
factual findings the requisite degree of deference. In reversing the
ALJ, the district court consistently failed to heed "IDEA’s recognition
that federal courts cannot run local schools. Local educators deserve
latitude in determining the individualized education program most
appropriate for a disabled child. The IDEA does not deprive these
educators of the right to apply their professional judgment." Hart-
mann, 118 F.3d at 1001. As the ALJ determined, the AACPS IEP
offered an integrated education, and AB had already made progress
within that setting.11
  10
     The ALJ found AB’s performance in math at Summit was "solid" but
"his performance in written language and reading/language arts was
inconsistent . . . ." ALJ Op. at 18 (J.A. 23).
  11
     As a final attempt to support its finding that the Summit School was
the least restrictive placement, the district court again ventured outside
the record to state "that not all the students at Summit have been defined
                            A.B. v. LAWSON                            23
                                   V.

   Because we hold that AACPS offered AB a FAPE, the issue of
reimbursement under Burlington, supra, and Florence County Sch.
Dist. Four v. Carter, 510 U.S. 7 (1993), is clearly inapplicable.

                                  VI.

   For the reasons stated above, we reverse the judgment of the dis-
trict court and remand with instructions that the district court enter
summary judgment in favor of AACPS. Accordingly, we also vacate
the district court’s order that AACPS reimburse DB for the costs of
educating her son at the Summit School during the 2000-2001 and
2001-2002 school years.

                                        REVERSED AND REMANDED

by their school systems as learning disabled." Dist. Ct. Op. at 20. (J.A.
74.) This finding, however, is a strawman. The magistrate judge had
already determined that "not only did [AB] require full-time placement
in special education services in order to make educational progress and
to obtain some benefit from education services but also that the appro-
priate placement was and is with children of above-average intelli-
gence." Id. (emphasis added). Neither party disputed that Summit was a
segregated learning disabled-exclusive school, and indeed Summit’s own
publications support that finding. See Summit School, Summit Specifics
("The Summit School is a private, non-profit, co-educational day school
established in September of 1989 to promote literacy and success for stu-
dents with language-based learning differences."), available at http://
www.thesummitschool.org/About_Summit/Summit_Specifics.htm
(emphasis added); see also Summit School, 1998-1999 National Blue
Ribbon School (stating that in 1999 when the school won a U.S. Depart-
ment of Education Blue Ribbon Award, "Summit was one of the three
private schools chosen, and the only special education school of the 266
named"), available at http://www.thesummitschool.org/About_Summit/
Blue_Ribbon_School.htm.